IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                          NO. AP-76,729



              EX PARTE CARLOS ALEJANDRO VILLEGAS Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. F-0622654-P IN THE 203RD DISTRICT COURT
                          FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of possession with intent to deliver over 400 grams cocaine and sentenced to twenty years’

imprisonment. The Fifth Court of Appeals affirmed his conviction. Villegas v. State, No. 05-07-

00294-CR (Tex. App.–Dallas, Nov. 27, 2007, pet. ref’d).

       This Court filed and set this application and ordered briefs prepared by the parties.

Applicant, through counsel, has now filed a motion to dismiss the application. This application is
                                                    2

hereby dismissed pursuant to Applicant’s request.

Delivered: May 23, 2012
Do Not Publish